DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 3/3/2022.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed March 03, 2022, have been fully considered and as a result claims 1-3, 6-17, are now indicated as allowable.  

Reason for Allowance
Applicant’s remarks in an amendment filed March 03, 2022, see page 8-9, with respect to the rejection of claims 1-3, 6, and 14-16, have been fully considered and are persuasive.  The rejection of claims 1-3, 6, and 14-16, has been withdrawn.   Claims 4-5, stand canceled.
	Per remarks, page 8-9, filed March 03, 2022, claim 1 now amended incorporates subject matter (SM) of allowable claim 4-5, claim 16 similarly incorporates the SM of allowable claim 4-5, and newly added claim 17 recites all elements of claim 1 and allowable SM of claim 7.  Claims 1, 16 and 17 therefore are allowable.  Claims 2-3, 6-15, are dependent claims are allowed by virtue of their dependency to allowed claims noted above.  
Claims 1-3 and 6-17, are allowed.  


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.